EXHIBIT 99.1 U.S. Federally Recognized Native American Tribes - Listed by State State: Alabama 1 Poarch Band of Creeks State: Alaska 1 Agdaagux Tribe of King Cove 2 Akiachak Native Community 3 Akiak Native Community 4 Alatna Village 5 Algaaciq Native Village (St. Mary's) 6 Allakaket Village 7 Angoon Community Association 8 Anvik Village 9 Asa'carsarmiut Tribe 10 Atqasuk Village (Atkasook) 11 Beaver Village 12 Birch Creek Tribe 13 Central Council Tlingit & Haida Indian Tribes 14 Chalkyitsik Village 15 Cheesh-Na Tribal 16 Chevak Native Village 17 Chickaloon Native Village 18 Chignik Bay Tribal Council 19 Chignik Lake Village 20 Chilkat Indian Village (Klukwan) 21 Chilkoot Indian Association (Haines) 22 Chinik Eskimo Community (Golovin) 23 Chuloonawick Native Village 24 Circle Native Community 25 Craig Tribal Association 26 Curyung Tribal Council 27 Douglas Indian Association 28 Egegik Village 29 Eklutna Native Village 30 Ekwok Village 31 Emmonak Village 32 Evansville Village 33 Galena Village 34 Gulkana Village 35 Healy Lake Village 36 Holy Cross Village 37 Hoonah Indian Association 38 Hughes Village 39 Huslia Village 40 Hydaburg Cooperative Association 41 Igiugig Village 42 Inupiat Community of the Arctic Slope 43 Iqurmuit Traditonal Council 44 Ivanoff Bay Village 45 Kaguyak Village 46 Kaktovik Village 47 Kasigluk Traditional Elders Council 48 Kenaitze Indian Tribe 49 Ketchikan Indian Corporation 50 King Island Native Community 51 King Salmon Tribe 52 Klawock Cooperative Association 53 Knik Tribe 54 Kokhanok Village 55 Koyukuk Native Village 56 Levelock Village 57 Lime Village 58 Manley Hot Springs Village 59 Manokotak Village 60 McGrath Native Village 61 Mentasta Traditional Council 62 Metlakatla Indian Community 63 Naknek Native Village 64 Native Village of Afognak 65 Native Village of Akhiok 66 Native Village of Akutan 67 Native Village of Aleknagik 68 Native Village of Ambler 69 Native Village of Atka 70 Native Village of Barrow Inupiat Traditional Govt. 71 Native Village of Belkofski 72 Native Village of Brevig Mission 73 Native Village of Buckland 74 Native Village of Cantwell 75 Native Village of Chenega 76 Native Village of Chignik Lagoon 77 Native Village of Chitina 78 Native Village of Chuathbaluk 79 Native Village of Council 80 Native Village of Deering 81 Native Village of Diomede (aka Inalik) 82 Native Village of Eagle 83 Native Village of Eek 84 Native Village of Ekuk 85 Native Village of Elim 86 Native Village of Eyak (Cordova) 87 Native Village of False Pass 88 Native Village of Fort Yukon 89 Native Village of Gakona 90 Native Village of Gambell 91 Native Village of Georgetown 92 Native Village of Goodnews Bay 93 Native Village of Hamilton 1 Alaska Continued: 94 Native Village of Hooper Bay 95 Native Village of Kanatak 96 Native Village of Karluk 97 Native Village of Kiana 98 Native Village of Kipnuk 99 Native Village of Kivalina 100 Native Village of Kluti-Kaah (aka Copper Center) 101 Native Village of Kobuk 102 Native Village of Kongiganak 103 Native Village of Kotzebue 104 Native Village of Koyuk 105 Native Village of Kwigillingok 106 Native Village of Kwinhagak 107 Native Village of Larsen Bay 108 Native Village of Marshall 109 Native Village of Mary's Igloo 110 Native Village of Mekoryuk 111 Native Village of Minto 112 Native Village of Nanwalek (aka English Bay) 113 Native Village of Napaimute 114 Native Village of Napakiak 115 Native Village of Napaskiak 116 Native Village of Nelson Lagoon 117 Native Village of Nightmute 118 Native Village of Nikolski 119 Native Village of Noatak 120 Native Village of Nuiqsut 121 Native Village of Nunam Iqua 122 Native Village of Nunapitchuk 123 Native Village of Ouzinkie 124 Native Village of Paimiut 125 Native Village of Perryville 126 Native Village of Pilot Point 127 Native Village of Pitka's Point 128 Native Village of Point Hope 129 Native Village of Point Lay 130 Native Village of Port Graham 131 Native Village of Port Heiden 132 Native Village of Port Lions 133 Native Village of Ruby 134 Native Village of Saint Michael 135 Native Village of Savoonga 136 Native Village of Scammon Bay 137 Native Village of Selawik 138 Native Village of Shaktoolik 139 Native Village of Shishmaref 140 Native Village of Shungnak 141 Native Village of Stevens 142 Native Village of Tanacross 143 Native Village of Tanana 144 Native Village of Tatitlek 145 Native Village of Tazlina 146 Native Village of Teller 147 Native Village of Tetlin 148 Native Village of Tuntutuliak 149 Native Village of Tununak 150 Native Village of Tyonek 151 Native Village of Unalakleet 152 Native Village of Unga 153 Native Village of Venetie Tribal Government 154 Native Village of Wales 155 Native Village of White Mountain 156 Nenana Native Association 157 New Koliganek Village Council 158 New Stuyahok Village 159 Newhalen Village 160 Newtok Village 161 Nikolai Village 162 Ninilchik Village 163Nome Eskimo Community 164 Nondalton Village 165 Noorvik Native Community 166 Northway Village 167 Nulato Village 168 Nunakauyarmiut Tribe 169 Organized Village of Grayling 170 Organized Village of Kake 171 Organized Village of Kasaan 172 Organized Village of Kwethluk 173 Organized Village of Saxman 174 Orutsararmuit Native Village 175 Oscarville Traditional Village 176 Pauloff Harbor Village 177 Pedro Bay Village 178 Petersburg Indian Association 179 Pilot Station Traditional Village 180 Platinum Traditional Village 181 Portage Creek Village 182 Qagan Tayagungin Tribe of Sand Point Village 183 Qawalangin Tribe of Unalaska 184 Rampart Village 185 Saint George Island 186 Saint Paul Island 187 Seldovia Village Tribe 188 Shageluk Native Village 189 Sitka Tribe of Alaska 190 Skagway Village 191 South Naknek Village 192 Stebbins Community Association 193 Sun'aq Tribe of Kodiak 194 Takotna Village 195 Tangirnaq Native Village 196 Telida Village 197 Traditional Village of Togiak 198 Tuluksak Native Community 199 Twin Hills Village 200 Ugashik Village 2 Alaska Continued: 201 Umkumiut Native Village 201 Village of Alakanuk 203 Village of Anaktuvuk Pass 204 Village of Aniak 205 Village of Atmautluak 206 Village of Bill Moore's Slough 207 Village of Chefornak 208 Village of Clarks Point 209 Village of Crooked Creek 210 Village of Dot Lake 211 Village of Iliamna 212 Village of Kalskag 213 Village of Kaltag 214 Village of Kotlik 215 Village of Lower Kalskag 216 Village of Ohogamiut 217 Village of Old Harbor 218 Village of Red Devil 219 Village of Salamatoff 220 Village of Sleetmute 221 Village of Solomon 222 Village of Stony River 223 Village of Wainwright 224 Wrangell Cooperative Association 225 Yakutat Tlingit Tribe 226 Yupiit of Andreafski State: Arizona 1 Navajo Nation 2 Ak Chin Indian Community 3 Cocopah Tribe of Arizona 4 Colorado River Indian Tribes, AZ and CA 5 Fort McDowell Yavapai Nation 6 Gila River Indian Community 7 Havasupai Tribe 8 Hopi Tribe of Arizona 9 Hualapai Indian Tribe 10 Kaibab Band of Paiute Indians 11 Pascua Yaqui Tribe of Arizona 12 Quechan Tribe 13 Salt River Pima-Maricopa Indian Community 14 San Carlos Apache Tribe 15 San Juan Southern Paiute Tribe of AZ 16 Tohono O'odham Nation of Arizona 17 Tonto Apache Tribe of Arizona 18 White Mountain Apache Tribe 19 Yavapai-Apache Nation 20 Yavapai-Prescott Tribe State: California 1 Agua Caliente Band of Cahuilla Indians 2 Alturas Indian Rancheria 3 Augustine Band of Cahuilla Indians 4 Barona Band of Mission Indians 5 Bear River Band of the Rohnerville Rancheria 6 Berry Creek Rancheria of Maidu Indians 7 Big Lagoon Rancheria 8 Big Pine Paiute Tr. of the Owens Valley Paiute Shoshone 9 Big Sandy Rancheria of Mono Indians 10 Big Valley Rancheria of Pomo Indians 11 Bishop Paiute Tribe 12 Blue Lake Rancheria 13 Bridgeport Indian Colony 14 Buena Vista Rancheria of Me-Wuk Indians 15 Cabazon Band of Mission Indians 16 Cachil DeHe Band of Wintun Indians (Colusa Rancheria) 17 Cahto Indian Tribe of Laytonville Rancheria 18 Cahuilla Band of Mission Indians 19 California Valley Miwok Tribe, California 20 Campo Band of Diegueno Mission Indians, California 21 Cedarville Rancheria 22 Chemehuevi Indian Tribe, California 23 Cher-Ae Heights Indian Community 24 Chicken Ranch Rancheria of Me-Wuk Indians 25 Cloverdale Rancheria of Pomo Indians 26 Cold Springs Rancheria of Mono Indians 27 Cortina Indian Rancheria of Wintun Indians of California 28 Coyote Valley Band of Pomo Indians 29 Death Valley Timbi-sha Shoshone Tribe 30 Dry Creek Rancheria of Pomo Indians 31 Elem Indian Colony of Pomo Indians, California 32 Elk Valley Rancheria, California 33 Enterprise Rancheria of Maidu Indians 34 Ewiiaapaayp Band of Kumeyaay Indians 35 Federated Indians of Graton Rancheria 36 Fort Bidwell Indian Community 37 Fort Independence Indian Community of Paiute Indians 38 Greenville Rancheria of Maidu Indians 39 Grindstone Rancheria of Wintun-Wailaki Indians 40 Guidiville Rancheria of California 41 Habematolel Pomo of Upper Lake 42 Hoopa Valley Tribe 43 Hopland Band of Pomo Indians 44 Iipay Nation of Santa Ysabel 45 Inaja Band of Diegueno Mission Indians, California 46 Ione Band of Miwok Indians of CA 47 Jackson Rancheria of Me-Wuk Indians 48 Jamul Indian Village of California 49 Karuk Tribe of California 3 California Continued: 50 Kashia Band of Pomo Indians 51 La Jolla Band of Luiseno Mission Indians 52 La Posta Band of Diegueno Mission Indians 53 Los Coyotes Band of Cahuilla & Cupeno Indians 54 Lower Lake Rancheria 55 Lytton Rancheria of California 56 Manchester Band of Pomo Indians 57 Manzanita Band of Diegueno Mission Indians 58 Mechoopda Indian Tribe of Chico Rancheria 59 Mesa Grande Band of Diegueno Mission Indians 60 Middletown Rancheria of Pomo Indians of California 61 Mooretown Rancheria of Maidu Indians of California 62 Morongo Band of Mission Indians 63 Northfork Rancheria of Mono Indians of California 64 Paiute-Shoshone Indians of the Lone Pine Community 65 Pala Band of Luiseno Mission Indians 66 Paskenta Band of Nomlaki Indians of California 67 Pauma Band of Luiseno Mission Indians 68 Pechanga Band of Luiseno Mission Indians 69 Picayune Rancheria of Chukchansi 70 Indians of California 71 Pinoleville Pomo Nation 72 Pit River Tribe 73 Potter Valley Tribe 74 Quartz Valley Indian Community 75 Ramona Band of Cahuilla Mission Indians 76 Redding Rancheria 77 Redwood Valley or Little River Band of Pomo Indians 78 Resighini Rancheria 79 Rincon Band of Luiseno Mission Indians 80 Robinson Rancheria of Pomo Indians of California 81 Round Valley Indian Tribe 82 San Manuel Band of Mission Indians, California 83 San Pasqual Band of Diegueno Mission Indians of CA 84 Santa Rosa Band of Cahuilla Indians 85 Santa Rosa Indian Community 86 Santa Ynez Band of Chumash Mission Indians 87 Scotts Valley Band of Pomo Indians of California 88 Sherwood Valley Rancheria of Pomo Indians of CA 89 Shingle Springs Band of Miwok Indians 90 Smith River Rancheria 91 Soboba Band of Luiseno Indians 92 Susanville Indian Rancheria 93 Sycuan Band of the Kumeyaay Nation 94 Table Mountain Rancheria of California 95 Torres Martinez Desert Cahuilla Indians 96 Tule River Indian Tribe 97 Tuolumne Band of Me-Wuk Indians 98 Twenty-Nine Palms Band of Mission Indians ofCA 99 United Auburn Indian Community of California 100 Utu Utu Gwaitu Paiute Tribe of the Benton Paiute 101 Wilton Rancheria 102 Wiyot Tribe 103 Yocha Dehe Wintun Nation 104 Yurok Tribe 105 Chemehuevi Indian Tribe 106 Fort Mojave Indian Tribe of AZ, CA & NV 107 Woodfords Community (Washoe Tribe of NV & CA) State: Colorado 1 Southern Ute Indian Tribe, Colorado 2Ute Mountain Tribe of CO, NM & UT State: Connecticut 1 Mashantucket Pequot Tribe of Connecticut 2 Mohegan Indian Tribe of Connecticut State: Florida 1 Miccosukee Indian Tribe of Florida 2 Seminole Tribe of Florida State: Idaho 1 Coeur D'Alene Tribe 2 Kootenai Tribe of Idaho 3 Nez Perce Tribe 4 Shoshone-Bannock Tribes of the Fort Hall Reservation State: Indiana 1 Pokagon Band of Potawatomi Indians State: Iowa 1 Sac & Fox Tribe of the Mississippi in Iowa State: Kansas 1 Iowa Tribe of Kansas & Nebraska 2 Kickapoo Tribe of Indians of the Kickapoo Reservation 3 Prairie Band of Potawatomi Nation 4 Sac & Fox Nation of Missouri in Kansas and Nebraska State: Louisiana 1 Chitimacha Tribe of Louisiana 2 Coushatta Tribe of Louisiana 3 Jena Band of Choctaw Indians 4 Tunica-Biloxi Indian Tribe of Louisiana State: Maine 1 Aroostook Band of Micmac Indians 2 Houlton Band of Maliseet Indians 3 Passamaquoddy Tribe 4 Penobscot Tribe of Maine 4 State: Massachusetts 1 Mashpee Wampanoag Tribal Council 2 Wanpanoag Tribe of Gay Head (Aquinnah) of MA State: Michigan 1 Bay Mills Indian Community 2 Grand Traverse Band of Ottawa and Chippewa Indians 3 Hannahville Indian Community 4 Keweenaw Bay Indian Community 5 Lac Vieux Desert Band of Lake Superior Chippewa Inds. 6 Little River Band of Ottawa Indians 7 Little Traverse Bay Bands of Odawa Indians 8 Match-e-be-nash-she-wish Band of Pottawatomi Indians 9 Nottawaseppi Huron Band of the Potawatomi 10 Saginaw Chippewa Indian Tribe of Michigan 11 Sault Ste. Marie Tribe of Chippewa Indians of Michigan State: Minnesota 1 Lower Sioux Indian Community in the State of Minnesota 2 Minnesota Chippewa Tribe 3 Prairie Island Indian Community in the State of Minnesota 4 Red Lake Band of Chippewa Indians 5 Shakopee Mdewakanton Sioux Community of Minnesota 6 Upper Sioux Community State: Mississippi 1 Mississippi Band of Choctaw Indians State:Missouri 1 Eastern Shawnee Tribe of Oklahoma State: Montana 1 Confederated Salish and Kootenai Tribes 2 Assiniboine and Sioux Tribes of the Fort Peck Ind. Res. 3 Blackfeet Tribe of the Blackfeet Indian 4 Chippewa-Cree Indians 5 Crow Tribe of Montana 6 Fort Belknap Indian Community 7 Northern Cheyenne Tribe State: Nebraska 1 Omaha Tribe of Nebraska 2 Ponca Tribe of Nebraska 3 Santee Sioux Nation 4 Winnebago Tribe of Nebraska State: Nevada 1 Duckwater Shoshone Tribe of the Duckwater Res., NV 2 Ely Shoshone Tribe of Nevada 3 Fort McDermitt Paiute and Shoshone Tribes, NV & OR 4 Las Vegas Tribe of Paiute Indians, Nevada 5 Lovelock Paiute Tribe of the Lovelock Indian Colony, NV 6 Moapa Band of Paiute Indians, Nevada 7 Paiute-Shoshone Tribe of the Fallon Reservation Colony 8 Pyramid Lake Paiute Tribe of the Pyramid Lake Res. 9 Reno-Sparks Indian Colony, Nevada 10 Shoshone-Paiute Tribes of the Duck Valley Res. 11 Summit Lake Paiute Tribe of Nevada 12 Te-Moak Tribe of Western Shoshone Indians of NV 13 Walker River Paiute Tribe of the Walker River Res. 14 Washoe Tribe of Nevada and California 15 Winnemucca Indian Colony of Nevada 16 Yerington Paiute Tribe of the Yer. Col. & Camp. Ranch 17 Yomba Shoshone Tribe of the Yomba Reservation, NV State: New Mexico 1 Jicarilla Apache Nation, New Mexico 2 Mescalero Apache Tribe of the Mescalero Reservation 3 Ohkay Owingeh, New Mexico 4 Pueblo of Acoma, New Mexico 5 Pueblo of Cochiti, New Mexico 6 Pueblo of Isleta, New Mexico 7 Pueblo of Jemez, New Mexico 8 Pueblo of Laguna, New Mexico 9 Pueblo of Nambe, New Mexico 10 Pueblo of Picuris, New Mexico 11 Pueblo of Pojoaque, New Mexico 12 Pueblo of San Felipe, New Mexico 13 Pueblo of San Ildefonso, New Mexico 14 Pueblo of Sandia, New Mexico 15 Pueblo of Santa Ana, New Mexico 16 Pueblo of Santa Clara, New Mexico 17 Pueblo of Santo Domingo, New Mexico 18 Pueblo of Taos, New Mexico 19 Pueblo of Tesuque, New Mexico 20 Pueblo of Zia, New Mexico 21 Zuni Tribe of the Zuni Reservation, New Mexico State: New York 1 Cayuga Nation 2 Oneida Nation of New York 3 Onondaga Nation 4 Saint Regis Mohawk Tribe 5 Seneca Nation of Indians 6 Shinnecock Indian Nation 7 Tonawanda Band of Seneca 8 Tuscarora Nation 5 State: North Carolina 1 Eastern Band of Cherokee Indians State: North Dakota 1 Spirit Lake Tribe, North Dakota 2 Standing Rock Sioux Tribe of North & South Dakota 3 Three Affiliated Tribes of the Fort Berthold Res. 4 Turtle Mountain Band of Chippewa Indians of ND State: Oklahoma 5 Absentee-Shawnee Tribe of Indians of Oklahoma 6 Alabama-Quassarte Tribal Town 7 Apache Tribe of Oklahoma 8 Caddo Nation of Oklahoma 9 Cherokee Nation 10 Cheyenne and Arapaho Tribes, Oklahoma 11 Chickasaw Nation 12 Choctaw Nation of Oklahoma 13 Citizen Potawatomi Nation, Oklahoma 14 Comanche Nation, Oklahoma 15 Delaware Nation, Oklahoma 16 Delaware Tribe of Indians 17 Fort Sill Apache Tribe of Oklahoma 18 Iowa Tribe of Oklahoma 19 Kaw Nation, Oklahoma 20 Kialegee Tribal Town 21 Kickapoo Tribe of Oklahoma 22 Kiowa Indian Tribe of Oklahoma 23 Miami Tribe of Oklahoma 24 Modoc Tribe of Oklahoma 25 Otoe-Missouria Tribe of Indians 26 Ottawa Tribe of Oklahoma 27 Pawnee Nation of Oklahoma 28 Peoria Tribe of Indians of Oklahoma 29 Ponca Tribe of Indians of Oklahoma 30 Quapaw Tribe of Indians 31 Sac and Fox Nation 32 Seneca-Cayuga Tribe of Oklahoma 33 Shawnee Tribe 34 The Muscogee (Creek) Nation 35 The Osage Nation 36 The Seminole Nation of Oklahoma 37 Thlopthlocco Tribal Town 38 Tonkawa Tribe of Indians of Oklahoma 39 United Keetoowah Band of Cherokee Indians in OK 40 Wichita and Affiliated Tribes, Oklahoma 41 Wyandotte Nation State: Oregon 1 Burns Paiute Tribe 2 Confederated Tribes of the Coos 3 Confederated Tribes of Siletz Indians of Oregon 4 Confederated Tribes of the Grand Ronde Community 5 Confederated Tribes of the Umatilla Indian Reservation 6 Confederated Tribes of the Warm Springs Reservation 7 Coquille Indian Tribe 8 Cow Creek Band of Umpqua Tribe of Indians 9 Klamath Tribe State: Rhode Island 1 Narragansett Indian Tribe of Rhode Island State: South Carolina 1 Catawba Indian Nation State: South Dakota 1 Cheyenne River Sioux Tribe, South Dakota 2 Crow Creek Sioux Tribe of the Crow Creek Reservation 3 Flandreau Santee Sioux Tribe of South Dakota 4 Lower Brule Sioux Tribe of the Lower Brule Reservation 5 Oglala Sioux Tribe 6 Rosebud Sioux Tribe of the Rosebud Indian Reservation 7 Sisseton-Wahpeton Oyate of the Lake Traverse Res. 8 Yankton Sioux Tribe of South Dakota State: Texas 1 Alabama-Coushatta Tribe of Texas 2 Kickapoo Traditional Tribe of Texas 3 Ysleta Del Sur Pueblo of Texas State: Utah 1 Northwestern Band of Shoshoni Nation 2 Confederated Tribes of the Goshute Reservation 3 Paiute Indian Tribe of Utah 4 Skull Valley Band of Goshute Indians of Utah 5 Ute Indian Tribe of the Uintah & Ouray Reservation, Utah 6 State: Washington 1 Confederated Tribes and Bands of the Yakama Nation 2 Confederated Tribes of the Chehalis Reservation 3 Confederated Tribes of the Colville Reservation 4 Cowlitz Indian Tribe 5 Hoh Indian Tribe 6 Jamestown S'Klallam Tribe 7 Kalispel Indian Community of the Kalispel Reservation 8 Lower Elwha Tribal Community 9 Lummi Tribe of the Lummi Reservation 10 Makah Indian Tribe of the Makah Indian Reservation 11 Muckleshoot Indian Tribe 12 Nisqually Indian Tribe 13 Nooksack Indian Tribe 14 Port Gamble Band of S'Klallam Indians 15 Puyallup Tribe of the Puyallup Reservation 16 Quileute Tribe of the Quileute Reservation 17 Quinault Indian Nation 18 Samish Indian Nation 19 Sauk-Suiattle Indian Tribe 20 Shoalwater Bay Indian Tribe 21 Skokomish Indian Tribe 22 Snoqualmie Indian Tribe 23 Spokane Tribe of the Spokane Reservation 24 Squaxin Island Tribe of the Squaxin Island Reservation 25 Stillaguamish Tribe of Indians of Washington 26 Suquamish Indian Tribe of the Port Madison Reservation 27 Swinomish Indians of the Swinomish Reservation of WA 28 Tulalip Tribes of Washington 29 Upper Skagit Indian Tribe State: Wisconsin 1 Bad River Band of the Lake Superior Tribe of Chippewa 2 Forest County Potawatomi Community, Wisconsin 3 Ho-Chunk Nation of Wisconsin 4 Lac Courte Oreilles Band of Lake Superior Chippewa Inds 5 Lac du Flambeau Band of Lake Superior Chippewa Inds 6 Menominee Indian Tribe of Wisconsin 7 Oneida Tribe of Indians of Wisconsin 8 Red Cliff Band of Lake Superior Chippewa Indians of WI 9 Sokaogon Chippewa Community, Wisconsin 10 St. Croix Chippewa Indians of Wisconsin 11Stockbridge Munsee Community, Wisconsin State: Wyoming 1 Arapahoe Tribe of the Wind River Reservation, Wyoming 2 Shoshone Tribe of the Wind River Reservation, Wyoming 7
